Mr. Presiding Justice Thompson delivered the opinion of the court. 2. Partnership, § 18*—when sharing profits from land sold creates partnership. An agreement between one real estate agent with whom land is listed for sale to divide the profits with another agent if the latter procures a purchaser does not create a partnership between them. 3. Equity, § 51*—when legal remedy adequate for recovery of profits between real estate agents. Equity is without jurisdiction of an action by a real estate agent, with whom land was listed for sale, against another agent for an accounting for profits received by the latter, who procured a purchaser under an agreement to divide the profits with the complainant, since the remedy at law was adequate.